Exhibit 10.3

 



SUPERIOR DRILLING PRODUCTS, INC.
AWARD OF RESTRICTED STOCK



 

In this Award, Superior Drilling Products, Inc. (the “Company”) grants to [name]
(the “Participant”), Restricted Stock under the Superior Drilling Products, Inc.
2015 Long Term Incentive Plan (“Plan”). This Award of Restricted Stock is
governed by the terms of this Award document and the Plan. All capitalized terms
not defined in this Award shall have the meaning of such terms as provided in
the Plan.

 

1.                  The “Date of Grant” is _____________.

 

2.                  The total number of shares of Restricted Stock granted is
_______________.

 

3.                  The Vesting Dates for the Restricted Stock granted in this
Award are as follows:

 

Subject to item 4 below, Participant shall not become vested in any of the
Restricted Stock granted unless he or she is continuously providing Services to
the Company or an Affiliate from the Date of Grant through the applicable
Vesting Date, and Participant may not sell, assign, transfer, exchange, pledge,
encumber, gift, devise, hypothecate or otherwise dispose of any Restricted Stock
until such Restricted Stock become Vested as provided herein. The transfer
restrictions and substantial risk of forfeiture imposed in the foregoing
sentence shall lapse on the following applicable dates (each a “Vesting Date”):
as to 33.3% of the Restricted Stock on the first anniversary of the Date of
Grant and 33.3% of the Restricted Stock on the Second subsequent anniversary of
the Date of Grant and 33.4% in the third anniversary of the Date of Grant. The
Restricted Stock as to which such restrictions so lapse are referred to as
“Vested.”

 

4.                  Other Vesting Events are as follows:

 

Notwithstanding the foregoing vesting schedule in item 3, the Restricted Stock
will be 100% Vested upon any one of the following “Vesting Events” if the event
occurs while the Participant is continuously providing Services to the Company
or an Affiliate from the Grant Date through the Vesting Date: (a) Participant’s
termination of employment with the Company and its Affiliates or any successor
thereto due to death or Disability or (b) upon the date of a Change in Control.
The date of the Participant’s termination of employment with the Company and its
Affiliates on account of one of the Vesting Events shall be the Vesting Date for
purposes of this Award, and the date of a Change in Control shall be the Vesting
Date in the event of a Change in Control.

 

5.                  Other Terms and Conditions:

 

(a)                No Fractional Shares. All provisions of this Award concern
whole shares of Stock. If the application of any provision hereunder would yield
a fractional share, such fractional share shall be rounded down to the next
whole share.

 

(b)               Not an Employment or Service Agreement. This Award is not an
employment agreement, and this Award shall not be, and no provision of this
Award shall be construed or interpreted to create any right of Participant to
continue employment with or provide Services to the Company or any of its
Affiliates.

 



 

 

 

(c)                Independent Tax Advice and Acknowledgments. Participant has
been advised and Participant hereby acknowledges that he or she has been advised
to obtain independent legal and tax advice regarding this Award, the grant of
the Restricted Stock and the disposition of such shares, including, without
limitation, the election available under Section 83(b) of the Internal Revenue
Code. Participant acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions of the Plan and this Award.

 

(d)               Notices. All notices under this Award shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either of the parties to one another. Notices shall be effective upon
receipt.

 

(e)                No Guarantee of Tax Consequences, Legal Consult. The Company
and the Committee make no commitment or guarantee that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Award.

 

(f)                Severability. In the event that any provision of this Award
shall be held illegal, invalid, or unenforceable for any reason, such provision
shall be fully severable, but shall not affect the remaining provisions of the
Award, and the Award shall be construed and enforced as if the illegal, invalid,
or unenforceable provision had not been included herein.

 

(g)               Supersedes Prior Agreements. This Award shall supersede and
replace all prior agreements and understandings, oral or written, between the
Company and the Participant regarding the grant of the Restricted Stock covered
by this Award.

 

(h)               Counterparts. This Award may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

 

The Restricted Stock granted hereunder will be subject to all applicable
federal, state and local taxes domestic and foreign taxes and withholdings
required by law. The Participant hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Award.

 

PARTICIPANT: Name

 

 

Signature: ______________________________

Date: ___________________

 

 

SUPERIOR DRILLING PRODUCTS, INC.

 

 

By:____________________________________

Date: ___________________

 



 

